Citation Nr: 0119699	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-18 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
muscle and joint pain.

3.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


REMAND

The veteran had active duty from October 1968 to May 1970 and 
from December 1990 to April 1991.  These matters come to the 
Board of Veterans' Appeals (Board) from an August 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO granted service connection for 
PTSD and assigned a non-compensable rating for the disorder.  
The veteran perfected an appeal of the assigned rating, and 
in a September 1996 rating decision the RO increased the 
rating for PTSD from zero to 30 percent.

In an August 1997 rating decision the RO determined that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for a low back disorder 
and muscle and joint pain.  The veteran also perfected an 
appeal of that decision.

In a substantive appeal received in June 2001 the veteran 
requested a personal hearing before a member of the Board at 
the RO.  That hearing has not yet been provided.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

The case should then be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


